16-2311
    Jiang v. Sessions
                                                                                         BIA
                                                                               Christensen, IJ
                                                                               A205 420 793
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    25th day of October, two thousand seventeen.

    PRESENT:
             JON O. NEWMAN,
             RICHARD C. WESLEY,
             RAYMOND J. LOHIER, JR.,
                  Circuit Judges.
    _____________________________________

    YING JIANG,
             Petitioner,

                        v.                                           16-2311
                                                                     NAC
    JEFFERSON B. SESSIONS III, UNITED
    STATES ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                      Dehai Zhang, Flushing, NY.

    FOR RESPONDENT:                      Chad A. Readler, Acting Assistant
                                         Attorney General; Justin Markel,
                                         Senior Litigation Counsel; Robert D.
                                         Tennyson, Trial Attorney, Office of
                                         Immigration Litigation, United
                                         States Department of Justice,
                                         Washington, DC.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Ying Jiang, a native and citizen of the People’s

Republic of China, seeks review of a June 21, 2016, decision

of the BIA affirming a May 7, 2015, decision of an Immigration

Judge (“IJ”) denying Jiang’s application for asylum,

withholding of removal, and relief under the Convention Against

Torture (“CAT”).    In re Ying Jiang, No. A205 420 793 (B.I.A.

June 21, 2016), aff’g No. A205 420 793 (Immig. Ct. N.Y. City

May 7, 2015).   We assume the parties’ familiarity with the

underlying facts and procedural history in this case.

    Under the circumstances of this case, we have reviewed both

the IJ’s and the BIA’s opinions “for the sake of completeness.”

Wangchuck v. Dep’t of Homeland Security, 448 F.3d 524, 528 (2d

Cir. 2006).    The applicable standards of review are well

established.    8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin v.

Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).

    “Considering the totality of the circumstances, and all

relevant factors, a trier of fact may base a credibility

determination on . . . the consistency between the applicant’s


                               2
or witness’s written and oral statements . . . , the internal

consistency of each such statement, [and] the consistency of

such statements with other evidence of record . . . without

regard to whether an inconsistency, inaccuracy, or falsehood

goes to the heart of the applicant’s claim.”    8 U.S.C.

§ 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64.

Substantial evidence supports the agency’s determination that

Jiang was not credible as to his claims that Chinese police

detained and harmed him on account of his practice of

Christianity and that he continues to practice his religion in

the United States.

    The agency reasonably relied on inconsistencies between

Jiang’s testimony and his earlier sworn statements during a

credible fear interview.   See 8 U.S.C. § 1158(b)(1)(B)(iii).

As an initial matter, the agency did not err in finding the

interview record reliable because the interview was conducted

with an interpreter, the interview was memorialized in

typewritten question and answer format, the questions posed

were designed to elicit details of an asylum claim, and Jiang’s

responses showed no reluctance to answer questions.     See Ming

Zhang v. Holder, 585 F.3d 715, 724-25 (2d Cir. 2009).      At his

credible fear interview, Jiang stated that police did not


                              3
question or hit him after the first day of his month-long

detention.   By contrast, he testified at his hearing that

police interrogated and beat him at least two more times after

the first day.   The IJ was not compelled to credit Jiang’s

explanation that he had a fever at the interview because the

record of the interview states that there was no indication that

Jiang had a medical condition and it does not reflect that Jiang

had difficulty answering any other questions regarding his

claim.   See Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005)

(“A petitioner must do more than offer a plausible explanation

for his inconsistent statements to secure relief; he must

demonstrate that a reasonable fact-finder would be compelled

to credit his testimony.” (internal quotations omitted)).

    The agency also reasonably found Jiang’s testimony that he

was beaten on more than one day of his detention inconsistent

with his asylum application statement and his cellmate’s

letter, neither of which mentioned that Jiang was beaten after

his first day of detention although they described less relevant

deprivations, such as the limited amount of food and inability

to sleep through the night.   See 8 U.S.C.

§ 1158(b)(1)(B)(iii); see also Xiu Xia Lin, 534 F.3d at 166-67

& n.3 (concluding that an omission is the equivalent of an


                               4
inconsistency and may be relied on to support an adverse

credibility determination).   Jiang did not provide a

compelling explanation for these inconsistencies.     See Majidi,

430 F.3d at 80.   In addition, Jiang and a fellow practitioner

from his church in the United States testified inconsistently

regarding whether, the evening before the hearing, they had left

church and walked several blocks together before saying

goodbye.   See 8 U.S.C. § 1158(b)(1)(B)(iii). The witness had

no recollection of this episode, which the petitioner testified

had happened the previous day.

    Having questioned Jiang’s credibility, the agency

reasonably relied further on his failure to rehabilitate his

credibility with reliable corroborating evidence.       “An

applicant’s failure to corroborate his or her testimony may bear

on credibility, because the absence of corroboration in general

makes an applicant unable to rehabilitate testimony that has

already been called into question.”     Biao Yang v. Gonzales, 496

F.3d 268, 273 (2d Cir. 2007).       The agency did not err in

affording limited weight to Jiang’s father’s and friend’s

unsworn letters because, in addition to the inconsistency

between his testimony and his friend’s letter, the authors of

the letters were not available for cross-examination.    See Y.C.


                                5
v. Holder, 741 F.3d 324, 334 (2d Cir. 2013).    The agency also

did not err in giving diminished weight to an unsworn form letter

purportedly from the pastor at Jiang’s church in the United

States because no church official testified on Jiang’s behalf

and his fellow church member testified inconsistently regarding

the circumstances surrounding Jiang’s most recent attendance.

See Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 341-42

(2d Cir. 2006) (holding that determination of the weight of

evidence is largely matter of agency discretion).

     Given the inconsistency and lack of corroboration findings

that relate to Jiang’s alleged past harm and his practice of

Christianity, the agency’s adverse credibility determination

is   supported    by    substantial    evidence.        8 U.S.C.

§ 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167.         That

determination is dispositive of Jiang’s claims for asylum,

withholding of removal, and CAT relief because all three claims

are based on the same factual predicate.   See Paul v. Gonzales,

444 F.3d 148, 156-57 (2d Cir. 2006).

     For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition


                               6
is DISMISSED as moot.   Any pending request for oral argument

in this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              7